DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-0, 11-14 and 21 have been considered but are moot on grounds of new rejection.
Applicant's arguments filed October 14, 2022 have been fully considered but they are not persuasive. Applicant argues on pages 7-10 that Khodja as modified by Starr does not disclose “wherein the DBH structure attaches the first detector to the silicon-based support structure and the second detector to the silico-based support structure”.  The Examiner respectfully disagrees.  Examiner notes that Starr disclose mating an ROIC to a silicon (SiPIN) detector through a direct-bond process (DBH) and discloses Direct Bond Hybridization (DBH) and the advantages (section 2.3).  Starr also disclose other non-silicon detectors such as HgCdTe and InSb (Abstract).  While Starr might only mention mating an ROIC to a silicon (SiPIN) detector through a direct-bond process (DBH), the Examiner takes the position this same direct bond process would be advantageous for the non-silicon detectors discloses, thus producing a DBH structure between the detectors (silicon or non-silicon) and the silicon-based support structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-9, 11-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khodja (US 2009/0078964 A1) in view of Starr et al. (Starr) “RVS large format arrays for astronomy”.
	In regard to claim 1, Khodja (Figs. 2, 4, 13 and associated text) discloses a silicon-based support structure (items 35, abstract); a first detector (left or right PIN structure or PIN or NIP structure) formed on a silicon layer (P or N layer, paragraph 34), a second detector (left or right PIN structure or PIN or NIP structure) formed on a non-silicon layer (P or N layer, paragraph 34), but does not specifically disclose a direct bond hybridization (DBH) structure between the support structure and the silicon layer of the first detector and between the support structure and the non-silicon layer of the second detector, wherein the DBH structure attaches the first detector to the silicon-based support structure and attaches the second detector to the silicon-based support structure.
Starr (Abstract, pages 2, 4, 5, 6, Figs. 3, 4, 8 Table 1, Table 2) discloses a silicon-based support structure (ROIC); a detector formed on a silicon layer (SiPIN), detectors formed on a non-silicon layer (InGaAs, InSb), a direct bond hybridization (DBH) structure (pages 5, 6, Fig. 8, section 2.3) between the support structure (ROIC) and the silicon layer of a detector (SiPIN) and between the support structure (ROIC) and the non-silicon layer of a detector (InGaAs, InSb).  Examiner notes that Starr also disclose other non-silicon detectors such as HgCdTe and InSb (Abstract).  The Examiner takes the position this same direct bond process could be used and advantageous for the non-silicon detectors discloses, thus producing a DBH structure between the first and second detectors (silicon and/or non-silicon) and the silicon-based support structure.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Khodja with the teachings of Starr for the purpose of wavelength and performance criteria, low noise and dark current, high quantum efficiency, excellent uniformity, built in self-test (BIST) and mechanically superior interface with no air gap or epoxy weakness (pages 2-6).
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). Therefore it would teach one of ordinary skill in the art that a direct bond hybridization process could be used to form a DBH structure.
	In regard to claims 2 and 9, Khodja (Figs. 2, 4, 13 and associated text) as modified by Starr (Abstract, pages 2, 4, 5, 6, Figs. 3, 4, 8 Table 1, Table 2) discloses wherein the first detector is attached to the support structure/ROIC at a first bonding location using a DBH process and the second detector is attached to the support structure/ROIC at a second bonding location using indium-based hybridization, the DBH structure extending from the first bonding location to the second bonding location.  Examiner note that “using a DBH process” and “using indium-based hybridization” are product-by-process limitations.  
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
	The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
	In regard to claims 4 and 11, Khodja (Figs. 2, 4, 13 and associated text) as modified by Starr (Abstract, pages 2, 4, 5, 6, Figs. 3, 4, 8 Table 1, Table 2) discloses comprising an indium bump layer (pages 5, 6) between the second detector (InGaAs, InSb) and the DBH structure (Fig. 8, pages 5, 6).
	In regard to claims 5 and 12, Khodja (Figs. 2, 4, 13 and associated text) as modified by Starr (Abstract, pages 2, 4, 5, 6, Figs. 3, 4, 8 Table 1, Table 2) discloses wherein a first Z-height of the first detector above the support structure/ROIC is the same as a second Z-height of the second detector above the support structure/ROIC.
	In regard to claims 6 and 13, Khodja (Figs. 2, 4, 13 and associated text) as modified by Starr (Abstract, pages 2, 4, 5, 6, Figs. 3, 4, 8 Table 1, Table 2) discloses wherein the first detector (SiPIN, Starr) is a visible light band detector and the second detector (InGaAs, InSb) is an infrared band detector.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Khodja with the teachings of Starr for the purpose of wavelength and performance criteria, low noise and dark current, high quantum efficiency, excellent uniformity, built in self-test (BIST) and mechanically superior interface with no air gap or epoxy weakness (pages 2-6).
	In regard to claims 7 and 14, Khodja (Figs. 2, 4, 13 and associated text) as modified by Starr (Abstract, pages 2, 4, 5, 6, Figs. 3, 4, 8 Table 1, Table 2) discloses wherein the non-silicon layer includes at least one of: (i) Mercury Cadmium Telluride; (ii) Indium Phosphide (iii) Gallium Antimonide; (iv) Indium Gallium Arsenide; (InGaAs)  (v) Indium Antimonide, and (vi) a strained layer superlattice.
	In regard to claim 8, Khodja (Figs. 2, 4, 13 and associated text) as modified by Starr (Abstract, pages 2, 4, 5, 6, Figs. 3, 4, 8 Table 1, Table 2) discloses a silicon-based read out integrated circuit (ROIC); a first detector formed on a silicon layer, a second detector formed on a non-silicon layer; and a direct bond hybridization (DBH) structure between the ROIC and the first detector and the second detector, wherein DBH structure attaches the first detector to the ROIC and attaches the second detector to the ROIC.
	Khodja (Figs. 2, 4, 13 and associated text) discloses a silicon-based support structure (items 35, abstract); a first detector (left or right PIN structure or PIN or NIP structure) formed on a silicon layer (P or N layer, paragraph 34), a second detector (left or right PIN structure or PIN or NIP structure) formed on a non-silicon layer (P or N layer, paragraph 34), but does not specifically disclose a silicon based read out integrated circuit (ROIC), a direct bond hybridization (DBH) structure between the support structure and the silicon layer of the first detector and between the support structure and the non-silicon layer of the second detector.
	Starr (Abstract, pages 2, 4, 5, 6, Figs. 3, 4, 8 Table 1, Table 2) discloses a read out integrated circuit (ROIC) (ROIC); a detector formed on a silicon layer (SiPIN), detectors formed on a non-silicon layer (InGaAs, InSb), a direct bond hybridization (DBH) structure (pages 5, 6, Fig. 8) between the ROIC (ROIC) and the silicon layer of a detector (SiPIN) and between the ROIC (ROIC) and the non-silicon layer of a detector (InGaAs, InSb).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Khodja with the teachings of Starr for the purpose of wavelength and performance criteria, low noise and dark current, high quantum efficiency, excellent uniformity, built in self-test (BIST) and mechanically superior interface with no air gap or epoxy weakness (pages 2-6).
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). Therefore it would teach one of ordinary skill in the art that a direct bond hybridization process could be used to form a DBH structure.
In regard to claim 21, Khodja (Figs. 2, 4, 13 and associated text) as modified by Starr (Abstract, pages 2, 4, 5, 6, Figs. 3, 4, 8 Table 1, Table 2)  discloses wherein the DBH structure  bonds the silicon layer of the first detector to the silicon-based support structure and the non-silicon layer of the second detector to the silicon-based support structure.
Claim(s) 1, 2, 4-9, 11-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khodja (US 2009/0078964 A1) in view of Starr et al. (Starr) “RVS large format arrays for astronomy” as evidenced by or in view of Burkhart et al. (Burkhart) (US 2020/0273893 A1).
	In regard to claim 1, Khodja (Figs. 2, 4, 13 and associated text) discloses a silicon-based support structure (items 35, abstract); a first detector (left or right PIN structure or PIN or NIP structure) formed on a silicon layer (P or N layer, paragraph 34), a second detector (left or right PIN structure or PIN or NIP structure) formed on a non-silicon layer (P or N layer, paragraph 34), but does not specifically disclose a direct bond hybridization (DBH) structure between the support structure and the silicon layer of the first detector and between the support structure and the non-silicon layer of the second detector, wherein the DBH structure attaches the first detector to the silicon-based support structure and attaches the second detector to the silicon-based support structure.
Starr (Abstract, pages 2, 4, 5, 6, Figs. 3, 4, 8 Table 1, Table 2) discloses a silicon-based support structure (ROIC); a detector formed on a silicon layer (SiPIN), detectors formed on a non-silicon layer (InGaAs, InSb), a direct bond hybridization (DBH) structure (pages 5, 6, Fig. 8, section 2.3) between the support structure (ROIC) and the silicon layer of a detector (SiPIN) and between the support structure (ROIC) and the non-silicon layer of a detector (InGaAs, InSb).  Examiner notes that Starr also disclose other non-silicon detectors such as HgCdTe and InSb (Abstract).  The Examiner takes the position this same direct bond process could be used and advantageous for the non-silicon detectors discloses, thus producing a DBH structure between the first and second detectors (silicon and/or non-silicon) and the silicon-based support structure.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Khodja with the teachings of Starr for the purpose of wavelength and performance criteria, low noise and dark current, high quantum efficiency, excellent uniformity, built in self-test (BIST) and mechanically superior interface with no air gap or epoxy weakness (pages 2-6).
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). Therefore it would teach one of ordinary skill in the art that a direct bond hybridization process could be used to form a DBH structure.
Burkhart (paragraph 26, Fig. 6-11 and associated text) discloses a DBH structure (item 106) between a first and second detector (items 124, 126) and the silicon-based support structure (ROIC) and is well known in the art for the purpose of a reliable bond.
	In regard to claims 2 and 9, Khodja (Figs. 2, 4, 13 and associated text) as modified by Starr (Abstract, pages 2, 4, 5, 6, Figs. 3, 4, 8 Table 1, Table 2) discloses wherein the first detector is attached to the support structure/ROIC at a first bonding location using a DBH process and the second detector is attached to the support structure/ROIC at a second bonding location using indium-based hybridization, the DBH structure extending from the first bonding location to the second bonding location.  Examiner note that “using a DBH process” and “using indium-based hybridization” are product-by-process limitations.  
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
	The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
	In regard to claims 4 and 11, Khodja (Figs. 2, 4, 13 and associated text) as modified by Starr (Abstract, pages 2, 4, 5, 6, Figs. 3, 4, 8 Table 1, Table 2) discloses comprising an indium bump layer (pages 5, 6) between the second detector (InGaAs, InSb) and the DBH structure (Fig. 8, pages 5, 6).
	In regard to claims 5 and 12, Khodja (Figs. 2, 4, 13 and associated text) as modified by Starr (Abstract, pages 2, 4, 5, 6, Figs. 3, 4, 8 Table 1, Table 2) discloses wherein a first Z-height of the first detector above the support structure/ROIC is the same as a second Z-height of the second detector above the support structure/ROIC.
	In regard to claims 6 and 13, Khodja (Figs. 2, 4, 13 and associated text) as modified by Starr (Abstract, pages 2, 4, 5, 6, Figs. 3, 4, 8 Table 1, Table 2) discloses wherein the first detector (SiPIN, Starr) is a visible light band detector and the second detector (InGaAs, InSb) is an infrared band detector.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Khodja with the teachings of Starr for the purpose of wavelength and performance criteria, low noise and dark current, high quantum efficiency, excellent uniformity, built in self-test (BIST) and mechanically superior interface with no air gap or epoxy weakness (pages 2-6).
	In regard to claims 7 and 14, Khodja (Figs. 2, 4, 13 and associated text) as modified by Starr (Abstract, pages 2, 4, 5, 6, Figs. 3, 4, 8 Table 1, Table 2) discloses wherein the non-silicon layer includes at least one of: (i) Mercury Cadmium Telluride; (ii) Indium Phosphide (iii) Gallium Antimonide; (iv) Indium Gallium Arsenide; (InGaAs)  (v) Indium Antimonide, and (vi) a strained layer superlattice.
	In regard to claim 8, Khodja (Figs. 2, 4, 13 and associated text) as modified by Starr (Abstract, pages 2, 4, 5, 6, Figs. 3, 4, 8 Table 1, Table 2) discloses a silicon-based read out integrated circuit (ROIC); a first detector formed on a silicon layer, a second detector formed on a non-silicon layer; and a direct bond hybridization (DBH) structure between the ROIC and the first detector and the second detector, wherein DBH structure attaches the first detector to the ROIC and attaches the second detector to the ROIC.
	Khodja (Figs. 2, 4, 13 and associated text) discloses a silicon-based support structure (items 35, abstract); a first detector (left or right PIN structure or PIN or NIP structure) formed on a silicon layer (P or N layer, paragraph 34), a second detector (left or right PIN structure or PIN or NIP structure) formed on a non-silicon layer (P or N layer, paragraph 34), but does not specifically disclose a silicon based read out integrated circuit (ROIC), a direct bond hybridization (DBH) structure between the support structure and the silicon layer of the first detector and between the support structure and the non-silicon layer of the second detector.
	Starr (Abstract, pages 2, 4, 5, 6, Figs. 3, 4, 8 Table 1, Table 2) discloses a read out integrated circuit (ROIC) (ROIC); a detector formed on a silicon layer (SiPIN), detectors formed on a non-silicon layer (InGaAs, InSb), a direct bond hybridization (DBH) structure (pages 5, 6, Fig. 8) between the ROIC (ROIC) and the silicon layer of a detector (SiPIN) and between the ROIC (ROIC) and the non-silicon layer of a detector (InGaAs, InSb).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Khodja with the teachings of Starr for the purpose of wavelength and performance criteria, low noise and dark current, high quantum efficiency, excellent uniformity, built in self-test (BIST) and mechanically superior interface with no air gap or epoxy weakness (pages 2-6).
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). Therefore it would teach one of ordinary skill in the art that a direct bond hybridization process could be used to form a DBH structure.
Burkhart (paragraph 26, Fig. 6-11 and associated text) discloses a DBH structure (item 106) between a first and second detector (items 124, 126) and the silicon-based support structure (ROIC) and is well known in the art for the purpose of a reliable bond.
In regard to claim 21, Khodja (Figs. 2, 4, 13 and associated text) as modified by Starr (Abstract, pages 2, 4, 5, 6, Figs. 3, 4, 8 Table 1, Table 2) and Burkhart (paragraph 26, Fig. 6-11 and associated text) discloses wherein the DBH structure  bonds the silicon layer of the first detector to the silicon-based support structure and the non-silicon layer of the second detector to the silicon-based support structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        November 25, 2022